Holmes, J.,
dissenting. The adoption by the General Assembly of the Contribution Among Joint Tortfeasors Act changed the common-law rule that a general unconditional release of one tortfeasor released all joint tortfeasors. That provision is found in R.C. 2307.32(F)(1) as set forth in the majority opinion.
The issue here is whether a general release such as the one given here which provides for the release of “all other persons, firms, corporations, associations or partnerships” releases all tortfeasors. In other words, must a release specifically name the parties to be released to be effective, or is it proper to use general language to release all parties from potential liability.
While, as the parties point out, different jurisdictions of this country are split on this issue, it is my opinion that the language used here is sufficient to release all alleged joint tortfeasors. Using the language, “unless its terms otherwise provide,” the General Assembly has provided for a situation such as the present one. It has varied the common-law rule to the extent that a release of one party to be effective as to others must reasonably provide within its terms for the release of the other parties. This is a deviation from the common-law practice where a release which attempted to preserve rights would be read as a general release. In order for a release to be effective against all alleged joint tortfeasors under the statutory practice, it must so provide. This is what the present release did.
Accordingly, I would reverse the Court of Appeals.
Krupansky,' J., concurs in the foregoing dissenting opinion.